DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application CN 202011284795.5, filed with the Office on 12/01/2021. Accordingly, the earliest effective filing date was recognized as 11/17/2020.

Drawings
Figure 1, described in at least ¶¶ 0050 and 0059-0060 should be designated by a legend such as – Prior Art— because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BACKLIGHT MODULE INCLUDING CLAMP, DISPLAY PANEL AND DISPLAY DEVICE INCLUDING THE SAME.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tang (US 20090290092 A1).
Re Claim 1:
Tang discloses a backlight module (backlight module 20, shown in at least Fig 1 and described below), comprising: 
a back plate (bottom tray 21, Fig 1), comprising a back plate body (bottom plate 210), and a plurality of side plates (two first sidewalls 212 and two second sidewalls 216) disposed along a periphery of the back plate body (on a periphery as shown in at least Fig 1 and described in at least ¶ 0021) and connected to the back plate body (configuration shown in at least Fig 1), wherein a plane of each of the plurality of side plates (each of the two 212 and 216) is intersected with a plane of the back plate body (intersection shown in Fig 1); 
a light guide plate (light guide plate 203), disposed on a side, connected to the side plate, of the back plate body (disposed on a top side, connected to 212 and 216, of 210; said differently, disposed on a top side of 210 that is connected to 212 and 216), wherein a gap is present between the light guide plate and each of the plurality of side plates (specifically between 230 and each 216 due to the configurations shown in at least Figs 3 and 5); and 
a clamp (plurality of blocks 24), disposed in the gap between the light guide plate and at least part of the plurality of side plates (between 203 and 212, Figs 3 and 5), and interference-fitted with the gap (described in at least ¶ 0025 as extending portions 242 of the block 24 engage the concavo-convex second sidewalls 216 so that the light guide plate 203 is fixed with the bottom tray 21); 
wherein the clamp is resilient (described in at least ¶ 0024 as blocks 24 are made from rubber, plastic or other flexible material), and the clamp (24) and the side plate (specifically 212) are positioned by a projection-recess fitting structure (shown in Fig 3).
It is the examiner’s position that all claim limitations in the claim are anticipated. However, since anticipation is the epitome of obviousness (Connell v. Sears, Roebuck & Co.,
722 F.2d 1542, 1548, 220 USPQ 193, 198 (Fed. Cir. 1983)), the examiner has provided obviousness rational below for select limitations in the event that the select limitations are interpreted another way.
Alternatively
With regard to interference fitted, Tang at least suggests interference-fitted with the gap by the description in ¶¶ 0024 of blocks 24 are made from rubber, plastic or other flexible material, the description in ¶ 0025 of extending portions 242 of the block 24 engage the concavo-convex second sidewalls 216 so that the light guide plate 203 is fixed with the bottom tray 21, and the configurations shown in at least Figs 3 and 5. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Tang as at least suggesting interference-fitted with the gap.
With regard to resilient, Tang at least suggests the claim is resilient by the description of blocks 24 are made from rubber, plastic or other flexible material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Tang as at least suggesting the claim is resilient.
Re Claim 2:
Tang further discloses wherein the projection-recess fitting structure comprises: 
a projection (extending portions 242), disposed on a surface, proximal to the side plate, of the clamp (shown in Fig 3); and 
a recess, disposed on a surface, proximal to the clamp, of at least part of the side plates (shown in Fig 1 with the examiner’s annotations, below); 
wherein the projection is configured to be fitted to the recess (242 fitted to the recess, shown in Fig 3).
Figure 1 of Tang with the examiner's annotations

    PNG
    media_image1.png
    777
    547
    media_image1.png
    Greyscale


Re Claim 17:
Tang further discloses wherein a side surface, proximal to the clamp, of the light guide plate is provided with a notch (shown in Fig 1 of Tang with the examiner’s annotations, above), and a side surface, proximal to the light guide plate, of the clamp is provided with a projection strip (second projections 233), the notch being fitted to the projection strip (Fig 3 transposed with Fig 1 of Tang, above).

Claim Rejections - 35 USC § 103
Claims 1-3, 6, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arita (US 20180113352 A1) in view of Tang.
Re Claim 1:
Arita discloses a backlight module (backlight 4, 40, shown in at least Figs 1-2 and described in at least ¶¶ 0031 and 0033; the examiner notes that the backlight module is described with reference character 4 in ¶ 0031, but reference character 40 in at least ¶ 0033; however, the backlight is only shown with reference character 40 in Figs 1-2; hereinafter 40), comprising: 
a back plate (flange frame 14), comprising a back plate body (bottom wall portion 14a), and a plurality of side plates (sidewall portion 14b and flange portion 14c shown in Fig 2, described in at least ¶ 0050 as the fitting hole 14d, the hole 14e, the fitting tab 16d, and the protrusion 16e, is disposed on all sides in an outer peripheral portion of the backlight 40) disposed along a periphery of the back plate body (shown in Fig 2 and described in at least ¶ 0050) and connected to the back plate body (shown in Fig 2), wherein a plane of each of the plurality of side plates is intersected with a plane of the back plate body (configuration shown in Fig 2 and described in ¶ 0050); 
a light guide plate (light guide plate 9), disposed on a side, connected to the side plate, of the back plate body (shown in Fig 2), wherein a gap is present between the light guide plate and each of the plurality of side plates (shown in Fig 2 and described in ¶¶ 0028-0029, 0041, and 0050) ; and 
a clamp (mold frame 16), disposed in the gap between the light guide plate and at least part of the plurality of side plates (between 9 and 14b, shown in Fig 2); 
and the clamp (16) and the side plate (14b and 14c) are positioned by a projection-recess fitting structure (specifically fitting tabs 16d and 16e of 16 with fitting holes 14d and 14e). 
With regard to interference-fitted, Arita at least suggests interference-fitted with the gap by the configuration shown in Fig 2 and description in ¶¶ 0058-0059 of firmly and accurately fixed. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Arita as at least suggesting interference-fitted with the gap.
Arita does not explicitly disclose wherein the clamp is resilient.
Tang teaches wherein a clamp (plurality of blocks 24, at least Figs 1-3) is resilient (described in at least ¶ 0024 as blocks 24 are made from rubber, plastic or other flexible material).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the clamp of Arita to be resilient as taught in at least principle by Tang for the benefit of eased mating of projections and recesses. 
Re Claim 2:
Arita further discloses wherein the projection-recess fitting structure comprises: 
a projection (16d and 16e), disposed on a surface, proximal to the side plate (specifically proximal to 14d and 14e), of the clamp (shown in Fig 2); and 
a recess (14d and 14e), disposed on a surface, proximal to the clamp (specifically proximal to 16d), of at least part of the side plates (shown in Fig 2); 
wherein the projection is configured to be fitted to the recess (16d and 16e are fitted to 14d and 14e as shown in Fig 2).
Re Claim 3
Arita further disclose wherein the clamp (16) comprises: 
a first clamp strip (sidewall portion 16a), provided with the projection (16d); 
a second clamp strip (flange portion 16b), provided with the projection (16e); 
wherein one end of the second clamp strip is connected to one end of the first clamp strip (shown in Fig 2), and an extension direction of the second clamp strip is intersected with an extension direction of the first clamp strip (shown in Fig 2).
Re Claim 6:
Arita further disclose wherein the backlight module (40) comprises two of the clamps (described in at least ¶ 0050 as the fitting hole 14d, the hole 14e, the fitting tab 16d, and the protrusion 16e, is disposed on all sides in an outer peripheral portion of the backlight 40).
Re Claim 12:
Arita further discloses wherein the recess (14d and 14e) is a through hole extending through two opposite side surfaces of the side plate (shown in Fig 2).
Re Claim 13:
With further regard the through hole, Arita at least suggest the capability to optimize the number of through holes, specifically including where the quantity of the through holes is four, by the description in ¶ 0050 of the number of fitting holes 14d, holes 14e, fitting tabs 16d, and protrusions 16e, disposed in each side is not limited. Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05 § II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the number of through holes, specifically including where the quantity of the through holes is four, for the benefit of optimizing the engagement of the clamp and side plate. 
Re Claim 14:
Arita further discloses wherein a shape of the projection (16d and 16e) is consistent with a shape of the through hole (14d and 14e), and the projection is clearance-fitted with the through hole (configuration shown in Fig 2).
Re Claim 15:
Arita further discloses wherein a length of the projection is less than or equal to a depth of the through hole (configuration shown in Fig 2, specifically with regard to 16d and 14d).


Re Claim 16:
With regard to a light bar, Arita at least suggests a light bar disposed in the gap between the light guide plate and a target side plate of the plurality of side plates, wherein the clamp is not disposed in the gap between the light guide plate and the target side plate by the configuration of light source 11 shown in Fig 8 and description of the light source in at least ¶¶ 0022, 0029, 0031, and 0041, wherein ¶ 0046 specifically describes (between) the mold frame 16 and the flange frame 14, the optical sheet 8, the light guide plate 9, the reflection sheet 10, and the light source are housed. Said differently, the light source occupies a space in the gap not occupied by the clamp (14). Therefore, since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Arita as at least suggesting a light bar disposed in the gap between the light guide plate and a target side plate of the plurality of side plates, wherein the clamp is not disposed in the gap.
Re Claim 18:
Arita further discloses  an optical film set (optical sheet 8, Fig 1), disposed on a side (on a side the light guide plate 9), distal from a back plate body (distal from bottom wall portion 14a of flange frame 14), of a light guide plate (shown in Figs 1-2); and 
a reflector sheet (reflection sheet 10), disposed between the back plate body and the light guide plate (between 14a of 14 and 9, Fig 1-2).


Re Claim 19:
Arita discloses a display panel (shown in at least Figs 1-2 and described below), comprising: 
a backlight module (backlight 4, 40, shown in at least Figs 1-2 and described in at least ¶¶ 0031 and 0033; the examiner notes that the backlight module is described with reference character 4 in ¶ 0031, but reference character 40 in at least ¶ 0033; however, the backlight is only shown with reference character 40 in Figs 1-2; hereinafter 40), an array substrate (described in ¶ 0030 as TFT array base plate) disposed on a light emission side of a backlight module, and a color filter substrate (described in ¶ 0030 as a first base plate); wherein the backlight module comprises: 
a back plate (flange frame 14), comprising a back plate body (bottom wall portion 14a), and a plurality of side plates (sidewall portion 14b and flange portion 14c shown in Fig 2, described in at least ¶ 0050 as the fitting hole 14d, the hole 14e, the fitting tab 16d, and the protrusion 16e, is disposed on all sides in an outer peripheral portion of the backlight 40) disposed along a periphery of the back plate body (shown in Fig 2 and described in at least ¶ 0050) and connected to the back plate body (shown in Fig 2), wherein a plane of each of the plurality of side plates is intersected with a plane of the back plate body (configuration shown in Fig 2 and described in ¶ 0050); 
a light guide plate (light guide plate 9), disposed on a side, connected to the side plate, of the back plate body (shown in Fig 2), and a gap is present between the light guide plate and each of the plurality of side plates (shown in Fig 2 and described in ¶¶ 0028-0029, 0041, and 0050); and 
a clamp (mold frame 16), disposed in the gap between the light guide plate and at least part of the plurality of side plates (between 9 and 14b, shown in Fig 2); 
and the clamp (16) and the side plate (14b and 14c) are positioned by a projection-recess fitting structure (specifically fitting tabs 16d and 16e of 16 with fitting holes 14d and 14e). 
With regard to interference-fitted, Arita at least suggests interference-fitted with the gap by the configuration shown in Fig 2 and description in ¶¶ 0058-0059 of firmly and accurately fixed. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Arita as at least suggesting interference-fitted with the gap.
Although the Arita does not explicitly disclose the color filter is disposed on a side, distal from the backlight module, of the array substrate, there are only two possible configurations for the array substrate and color filter substrate. Those two configurations consist:
the color filter substrate disposed on a side, distal from the backlight module, of the array substrate; and 
the color filter substrate disposed on a side, proximate to the backlight module, of the array substrate.
Since the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions (KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the configuration of the color filter substrate disposed on a side, distal from the backlight module, of the array substrate of Arita for the benefit of obtaining a more definitive configuration of the array substrate and color filter substrate.
Arita does not explicitly disclose wherein the clamp is resilient.
Tang teaches wherein a clamp (plurality of blocks 24, at least Figs 1-3) is resilient (described in at least ¶ 0024 as blocks 24 are made from rubber, plastic or other flexible material).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the clamp of Arita to be resilient as taught in at least principle by Tang for the benefit of eased mating of projections and recesses.
Re Claim 20:
Arita disclose a display device (display device 100, shown in Figs 1-2 and described, below), comprising: 
a display panel (described below) comprising: 
a backlight module (backlight 4, 40, shown in at least Figs 1-2 and described in at least ¶¶ 0031 and 0033; the examiner notes that the backlight module is described with reference character 4 in ¶ 0031, but reference character 40 in at least ¶ 0033; however, the backlight is only shown with reference character 40 in Figs 1-2; hereinafter 40), an array substrate (described in ¶ 0030 as TFT array base plate) disposed on a light emission side of a backlight module, and a color filter substrate (described in ¶ 0030 as a first base plate); wherein the backlight module comprises: 
a back plate (flange frame 14), comprising a back plate body (bottom wall portion 14a), and a plurality of side plates (sidewall portion 14b and flange portion 14c shown in Fig 2, described in at least ¶ 0050 as the fitting hole 14d, the hole 14e, the fitting tab 16d, and the protrusion 16e, is disposed on all sides in an outer peripheral portion of the backlight 40) disposed along a periphery of the back plate body (shown in Fig 2 and described in at least ¶ 0050) and connected to the back plate body (shown in Fig 2), wherein a plane of each of the plurality of side plates is intersected with a plane of the back plate body (configuration shown in Fig 2 and described in ¶ 0050); 
a light guide plate (light guide plate 9), disposed on a side, connected to the side plate, of the back plate body (shown in Fig 2), wherein a gap is present between the light guide plate and each of the plurality of side plates (shown in Fig 2 and described in ¶¶ 0028-0029, 0041, and 0050); and 
a clamp (mold frame 16), disposed in the gap between the light guide plate and at least part of the plurality of side plates (between 9 and 14b, shown in Fig 2); 
and the clamp (16) and the side plate (14b and 14c) are positioned by a projection-recess fitting structure (specifically fitting tabs 16d and 16e of 16 with fitting holes 14d and 14e). 
With regard to interference-fitted, Arita at least suggests interference-fitted with the gap by the configuration shown in Fig 2 and description in ¶¶ 0058-0059 of firmly and accurately fixed. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Arita as at least suggesting interference-fitted with the gap.
Although the Arita does not explicitly disclose the color filter is disposed on a side, distal from the backlight module, of the array substrate, there are only two possible configurations for the array substrate and color filter substrate. Those two configurations consist:
the color filter substrate disposed on a side, distal from the backlight module, of the array substrate; and 
the color filter substrate disposed on a side, proximate to the backlight module, of the array substrate.
Since the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions (KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the configuration of the color filter substrate disposed on a side, distal from the backlight module, of the array substrate of Arita for the benefit of obtaining a more definitive configuration of the array substrate and color filter substrate.
Arita does not explicitly disclose wherein the clamp is resilient.
Tang teaches wherein a clamp (plurality of blocks 24, at least Figs 1-3) is resilient (described in at least ¶ 0024 as blocks 24 are made from rubber, plastic or other flexible material).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the clamp of Arita to be resilient as taught in at least principle by Tang for the benefit of eased mating of projections and recesses.
Arita does not explicitly disclose a power supply, and the display panel connected to the power supply, wherein the power supply is configured to supply power to the display panel.
The examiner takes Official Notice that a power supply, a display panel connected to the power supply, wherein the power supply is configured to supply power to the display panel was well-known within the art before the effective filing date of the claimed invention.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the display device of Arita (as modified in view of Tang) with a well-known configuration of a power supply, a display panel connected to the power supply, wherein the power supply is configured to supply power to the display panel for the benefit of obtaining supplying power to the display device.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Arita (US 20180113352 A1).
Re Claim 18:
Tang does not explicitly disclose wherein the backlight module further comprises: 
an optical film set, disposed on a side, distal from the back plate body, of the light guide plate; and 
a reflector sheet, disposed between the back plate body and the light guide plate.
Arita teaches a backlight module (described below) comprising: 
an optical film set (optical sheet 8, Fig 1), disposed on a side (on a side of light guide plate 9), distal from a back plate body (distal from bottom wall portion 14a of flange frame 14), of a light guide plate (Figs 1-2); and 
a reflector sheet (reflection sheet 10), disposed between the back plate body and the light guide plate (between 14a of 14 and 9, Figs 1-2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlight module of Tang by including the optical film set and the reflector sheet as taught in at least principle by Arita for the benefit of improving lighting efficiency.
Re Claim 19:
Tang discloses a display panel (shown in at least Fig 1 and described below), comprising: 
a backlight module (backlight module 20), a liquid crystal panel (liquid crystal panel 25) disposed on a light emission side of the backlight module (configuration shown in at least Figs 1 and 5); wherein the backlight module comprises: 
a back plate (bottom tray 21, Fig 1), comprising a back plate body (bottom plate 210), and a plurality of side plates (two first sidewalls 212 and two second sidewalls 216) disposed along a periphery of the back plate body (on a periphery as shown in at least Fig 1 and described in at least ¶ 0021) and connected to the back plate body (configuration shown in at least Fig 1), wherein a plane of each of the plurality of side plates (each of the two 212 and 216) is intersected with a plane of the back plate body (intersection shown in Fig 1); 
a light guide plate (light guide plate 203), disposed on a side, connected to the side plate, of the back plate body (disposed on a top side, connected to 212 and 216, of 210; said differently, disposed on a top side of 210 that is connected to 212 and 216), and a gap is present between the light guide plate and each of the plurality of side plates (specifically between 230 and each 216 due to the configurations shown in at least Figs 3 and 5); and 
a clamp (plurality of blocks 24), disposed in the gap between the light guide plate and at least part of the plurality of side plates (between 203 and 212, Figs 3 and 5), and interference-fitted with the gap (described in at least ¶ 0025 as extending portions 242 of the block 24 engage the concavo-convex second sidewalls 216 so that the light guide plate 203 is fixed with the bottom tray 21); 
wherein the clamp is resilient (described in at least ¶ 0024 as blocks 24 are made from rubber, plastic or other flexible material), and the clamp (24) and the side plate (specifically 212) are positioned by a projection-recess fitting structure (shown in Fig 3).
It is the examiner’s position that all above claim limitations in the claim are anticipated. However, since anticipation is the epitome of obviousness (Connell v. Sears, Roebuck & Co.,
722 F.2d 1542, 1548, 220 USPQ 193, 198 (Fed. Cir. 1983)), the examiner has provided obviousness rational below for select limitations in the event that the select limitations are interpreted another way.
Alternatively
With regard to interference fitted, Tang at least suggests interference-fitted with the gap by the description in ¶¶ 0024 of blocks 24 are made from rubber, plastic or other flexible material, the description in ¶ 0025 of extending portions 242 of the block 24 engage the concavo-convex second sidewalls 216 so that the light guide plate 203 is fixed with the bottom tray 21, and the configurations shown in at least Figs 3 and 5. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Tang as at least suggesting interference-fitted with the gap.
With regard to resilient, Tang at least suggests the claim is resilient by the description of blocks 24 are made from rubber, plastic or other flexible material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Tang as at least suggesting the claim is resilient.
Tang does not explicitly disclose the liquid crystal panel as comprising:
an array substrate disposed on a light emission side of the backlight module; and 
a color filter substrate disposed on a side, distal from the backlight module, of the array substrate.
Arita teaches a display panel (display panel 3) comprising:
an array substrate (described in ¶ 0030 as TFT array base plate) disposed on a light emission side of a backlight module (backlight 4, 40, shown in at least Figs 1-2 and described in at least ¶¶ 0031 and 0033; the examiner notes that the backlight module is described with reference character 4 in ¶ 0031, but reference character 40 in at least ¶ 0033; however, the backlight is only shown with reference character 40 in Figs 1-2; hereinafter 40); and 
a color filter substrate (described in ¶ 0030 as a first base plate).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the liquid crystal panel of Tang with a an array substrate and a color filter substrate as taught in at least principle by Arita for the benefit of obtaining a more definitive configuration for the display panel.
Although the Tang does not explicitly disclose the color filter is disposed on a side, distal from the backlight module, of the array substrate, there are only two possible configurations for the array substrate and color filter substrate. Those two configurations consist:
the color filter substrate disposed on a side, distal from the backlight module, of the array substrate; and 
the color filter substrate disposed on a side, proximate to the backlight module, of the array substrate.
Since the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions (KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the configuration of the color filter substrate disposed on a side, distal from the backlight module, of the array substrate of Tang (as modified in view of Arita) for the benefit of obtaining a more definitive configuration of the display panel.
Re Claim 20:
Tang discloses a display device (LCD device 2, shown in at least Fig 1 and described below), comprising: 
a display panel comprises: 
a backlight module (backlight module 20), a liquid crystal panel (liquid crystal panel 25) disposed on a light emission side of the backlight module (configuration shown in at least Figs 1 and 5); wherein the backlight module comprises: 
a back plate (bottom tray 21, Fig 1), comprising a back plate body (bottom plate 210), and a plurality of side plates (two first sidewalls 212 and two second sidewalls 216) disposed along a periphery of the back plate body (on a periphery as shown in at least Fig 1 and described in at least ¶ 0021) and connected to the back plate body (configuration shown in at least Fig 1), wherein a plane of each of the plurality of side plates (each of the two 212 and 216) is intersected with a plane of the back plate body (intersection shown in Fig 1); 
a light guide plate (light guide plate 203), disposed on a side, connected to the side plate, of the back plate body (disposed on a top side, connected to 212 and 216, of 210; said differently, disposed on a top side of 210 that is connected to 212 and 216), where a gap is present between the light guide plate and each of the plurality of side plates (specifically between 230 and each 216 due to the configurations shown in at least Figs 3 and 5); and 
a clamp (plurality of blocks 24), disposed in the gap between the light guide plate and at least part of the plurality of side plates (between 203 and 212, Figs 3 and 5), and interference-fitted with the gap (described in at least ¶ 0025 as extending portions 242 of the block 24 engage the concavo-convex second sidewalls 216 so that the light guide plate 203 is fixed with the bottom tray 21); 
wherein the clamp is resilient (described in at least ¶ 0024 as blocks 24 are made from rubber, plastic or other flexible material), and the clamp (24) and the side plate (specifically 212) are positioned by a projection-recess fitting structure (shown in Fig 3).
It is the examiner’s position that all above claim limitations in the claim are anticipated. However, since anticipation is the epitome of obviousness (Connell v. Sears, Roebuck & Co.,
722 F.2d 1542, 1548, 220 USPQ 193, 198 (Fed. Cir. 1983)), the examiner has provided obviousness rational below for select limitations in the event that the select limitations are interpreted another way.
Alternatively
With regard to interference fitted, Tang at least suggests interference-fitted with the gap by the description in ¶¶ 0024 of blocks 24 are made from rubber, plastic or other flexible material, the description in ¶ 0025 of extending portions 242 of the block 24 engage the concavo-convex second sidewalls 216 so that the light guide plate 203 is fixed with the bottom tray 21, and the configurations shown in at least Figs 3 and 5. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Tang as at least suggesting interference-fitted with the gap.
With regard to resilient, Tang at least suggests the claim is resilient by the description of blocks 24 are made from rubber, plastic or other flexible material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Tang as at least suggesting the claim is resilient.
Tang does not explicitly disclose the liquid crystal panel as comprising:
an array substrate disposed on a light emission side of the backlight module; and 
a color filter substrate disposed on a side, distal from the backlight module, of the array substrate.
Arita teaches a display panel (display panel 3) comprising:
an array substrate (described in ¶ 0030 as TFT array base plate) disposed on a light emission side of a backlight module ((backlight 4, 40, shown in at least Figs 1-2 and described in at least ¶¶ 0031 and 0033; the examiner notes that the backlight module is described with reference character 4 in ¶ 0031, but reference character 40 in at least ¶ 0033; however, the backlight is only shown with reference character 40 in Figs 1-2; hereinafter 40); and 
a color filter substrate (described in ¶ 0030 as a first base plate).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the liquid crystal panel of Tang with a an array substrate and a color filter substrate as taught in at least principle by Arita for the benefit of obtaining a more definitive configuration for the display panel.
Although the Tang does not explicitly disclose the color filter is disposed on a side, distal from the backlight module, of the array substrate, there are only two possible configurations for the array substrate and color filter substrate. Those two configurations consist:
the color filter substrate disposed on a side, distal from the backlight module, of the array substrate; and 
the color filter substrate disposed on a side, proximate to the backlight module, of the array substrate.
Since the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions (KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the configuration of the color filter substrate disposed on a side, distal from the backlight module, of the array substrate of Tang (as modified in view of Arita) for the benefit of obtaining a more definitive configuration of the display panel.
Tang does not explicitly disclose a power supply, and the display panel connected to the power supply, wherein the power supply is configured to supply power to the display panel.
The examiner takes Official Notice that a power supply, a display panel connected to the power supply, wherein the power supply is configured to supply power to the display panel was well-known within the art before the effective filing date of the claimed invention.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the display device of Tang (as modified in view of Arita) with a well-known configuration of a power supply, a display panel connected to the power supply, wherein the power supply is configured to supply power to the display panel for the benefit of obtaining supplying power to the display device.

Allowable Subject Matter
Claims 4-5 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Re Claim 4:
The closest prior art of record, Tang and Arita, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the second clamp strip as set forth in the claim.
Re Claim 5:
The closest prior art of record, Tang and Arita, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of an included angle as set forth in the claim.
Re Claim 7:
The closest prior art of record, Tang and Arita, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of two second clamp strips as set forth in the claim.
Re Claims 8-11:
The claims contain allowable subject matter due to their dependence on intervening claim 7.

Conclusion
The prior art made of record on the PTO-892 but not relied upon is considered pertinent to applicant's disclosure because they each teach a clamp portion with a projection and a side plate with a recess.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875